In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00300-CR
     ___________________________

    BRODERICK J. BERRY, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1532383D


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      After a jury found Broderick J. Berry guilty of failing to comply with sex-

offender-registration requirements, 1 he entered into a plea bargain with the State for a

ten-year sentence. The plea paperwork included a waiver of the right of appeal. The

trial judge sentenced Berry in accordance with the plea bargain. Although Berry was

represented by appointed counsel, he filed a pro se notice of appeal from the trial

court’s judgment.

      The trial court’s certification of Berry’s right of appeal shows that the case “is a

plea-bargain case” with “NO right of appeal” and that Berry waived the right of

appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s judgment states, “APPEAL

WAIVED, NO PERMISSION TO APPEAL GRANTED.”

      After a defendant has been found guilty of committing an offense, he may

waive his right to appeal in exchange for a recommended sentence. See Blanco v. State,

18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). Such a waiver warrants dismissal of

any appeal. See id. Although we informed Berry and his trial counsel of our concern

that the judgment is not appealable, we have received no response. Thus, we dismiss

the appeal. See Tex. R. App. P. 25.2(d), 43.2(f); see also Blanco, 18 S.W.3d at 219–20;

Brundage v. State, No. 04-19-00060-CR, 2019 WL 2194077, at *1 (Tex. App.—


      1
        The offense is a third degree felony with a punishment range of two to ten
years’ confinement, but Berry had pleaded true to an enhancement paragraph, so the
maximum punishment he faced was twenty years’ confinement. See Tex. Code Crim.
Proc. Ann. art. 62.102(b)(2); Tex. Penal Code Ann. §§ 12.33(a), 12.34(a), 12.42(a).

                                           2
San Antonio May 22, 2019, no pet.) (mem. op., not designated for publication)

(per curiam); Andrews v. State, Nos. 02-12-00136-CR, 02-12-00137-CR, 2012 WL
1868736, at *1 & n.2 (Tex. App.—Fort Worth May 24, 2012, no pet.) (mem. op., not

designated for publication) (per curiam).

                                                 Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 9, 2020




                                            3